1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   RELMON H. DAVIS, III.,                           )   Case No.: 1:18-cv-00610-LJO-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )
13           v.                                       )   ORDER SETTING SETTLEMENT
                                                          CONFERENCE AND STAYING CASE FOR
14                                                    )   90 DAYS
     GIBSON, et.al.,
                                                      )
15                   Defendants.                      )
                                                      )
16                                                    )
                                                      )
17                                                    )
18           Plaintiff Relmon H. Davis, III. is appearing pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20           The court has determined that this case will benefit from a settlement conference. Therefore,
21   this case will be referred to Magistrate Judge Jeremy D. Peterson to conduct a settlement conference at
22   the California State Prison, Corcoran (CSP-COR), 4001 King Avenue, Corcoran, CA 93212 on
23   January 18, 2019, at 8:30 a.m. The Court will issue the necessary transportation order in due course.
24   The Court puts the parties on notice that if Plaintiff has any outstanding criminal restitution obligation,
25   fines and/or penalties, these settlement negotiations shall not be geared towards what the restitution
26   obligation is, but what the value the of the case itself is to each side, irrespective of any outstanding
27   restitution obligation.
28   ///
                                                          1
1    In accordance with the above, IT IS HEREBY ORDERED that:

2    1. This action is STAYED for 90 days to allow the parties an opportunity to settle their

3       dispute before the discovery process begins. The parties shall not engage in formal

4       discovery, but may engage in informal discovery to prepare for the settlement conference.

5    2. This case is set for a settlement conference before Magistrate Judge Jeremy D. Peterson on

6       January 18, 2019, at 8:30 a.m., at CSP-COR, 4001 King Avenue, Corcoran, CA 93212.

7    3. A representative with full and unlimited authority to negotiate and enter into a binding

8       settlement shall attend in person.

9    4. Those in attendance must be prepared to discuss the claims, defenses and damages. The

10      failure of any counsel, party or authorized person subject to this order to appear in person

11      may result in the cancellation of the conference and the imposition of sanctions. The

12      manner and timing of plaintiff’s transportation to and from the conference is within the

13      discretion of CDCR.

14   5. Defendants shall provide a confidential settlement statement to the following email

15      address: jdporders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement

16      statement to U.S. District Court, 2500 Tulare Street, Fresno, California, 93721,

17      “Attention: Magistrate Judge Jeremy D. Peterson.” The envelope shall be marked

18      “Confidential Settlement Statement”. Settlement statements shall arrive no later than

19      January 11, 2019. Parties shall also file a Notice of Submission of Confidential

20      Settlement Statement. See Local Rule 270(d). Settlement statements should not be filed

21      with the Clerk of the Court nor served on any other party. Settlement statements shall be

22      clearly marked “confidential” with the date and time of the settlement conference indicated

23      prominently thereon.

24   6. The confidential settlement statement shall be no longer than five pages in length, typed

25      or neatly printed, and include the following:

26          a. A brief statement of the facts of the case.

27          b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

28              which the claims are founded; a forthright evaluation of the parties’ likelihood of

                                                2
1                        prevailing on the claims and defenses; and a description of the major issues in

2                        dispute.

3                    c. An estimate of the cost and time to be expended for further discovery, pretrial, and

4                        trial.

5                    d. The party’s position on settlement, including present demands and offers and a

6                        history of past settlement discussions, offers, and demands.

7                    e. A brief statement of each party’s expectations and goals for the settlement

8                        conference, including how much a party is willing to accept and/or willing to pay.

9                    f. If the parties intend to discuss the joint settlement of any other actions or claims not

10                       in this suit, given a brief description of each action or claim as set forth above,

11                       including case number(s) if applicable.

12            7. If a settlement is reached at any point during the stay of this action, the parties shall file a

13               Notice of Settlement in accordance with Local Rule 160.

14            8. A failure to follow these procedures may result in the imposition of sanctions by the court.

15
16   IT IS SO ORDERED.

17   Dated:     November 19, 2018
18                                                        UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28

                                                            3
